DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on March 10, 2021 has been entered and made of record.  

Response to Amendment
No claims have been amended, added, or canceled.  Claims 1-30 remain pending in the application.  

Applicant’s arguments and/or amendments to the claims have overcome each and every claim rejection under 35 U.S.C. 103 previously set forth in the Office Action mailed January 7, 2021.  Accordingly, the claim rejections under 35 U.S.C. 103 as articulated therein are withdrawn.  Additionally, upon further consideration, the non-statutory double patenting rejection(s) as set forth in the Office Action mailed January 7, 2021 are withdrawn, as the claims of the instant application appear to be patentably distinct from those recited in U.S. Patent No. 9,838,410.  Accordingly, the claims are in a condition for allowance.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2019, and the reference(s) cited therein, are being considered by the examiner.  

Allowable Subject Matter
Claims 1-30 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 1, 27, and 30, the prior art of records does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “annotate[ing] raw event data of the event to include a view identifier, the view identifier enabling a downstream entity, by designating the view identifier, to receive particular information about the event, through an access interface identified by the view identifier”, within the scope and context of the claimed invention.  

Dependent claims 2-26, 28, and 29 are each dependent from one of claims 1 or 27, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
June 18, 2021